     Case 2:15-cr-00652 Document 73 Filed on 07/13/20 in TXSD Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                      CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                       §
                                               §
v.                                             §                    No. 2:15-cr-652
                                               §
JUSTIN RYAN SERNA                              §


               MOTION FOR COURT APPOINTED COUNSEL

      The defendant, JUSTIN RYAN SERNA, through his father, has sent a letter

to the warden, requesting a reduction in sentence/compassionate release. The warden

denied his request, and Mr. Serna intends to challenge the decision and appeal to the

district court by filing a motion under Section 603(b) (“Increasing the Use and

Transparency of Compassionate Release”) of the First Step Act of 2018. Mr. Serna,

through his father, has contacted the Federal Public Defenders office seeking

assistance in obtaining compassionate release.

                                          I.

      Mr. Serna was previously represented by retained counsel but after some six

years in prison, his family advises he is indigent and lacks any funds to pay a lawyer.

It appears that Mr. Serna may be eligible for relief under 18 U.S.C. § 3582(c)(1)(A).
     Case 2:15-cr-00652 Document 73 Filed on 07/13/20 in TXSD Page 2 of 5




                                           II.

        In 2015, Mr. Serna pleaded guilty to sexual exploitation of a child, in violation

of 18 U.S.C. § 2251(a) and 2251(e), and was sentenced to serve a 180-month prison

term. According to the federal Bureau of Prisons, he is due for release on April 24,

2028.

        Under the First Step Act, a district court can reduce a term of imprisonment

for various health related reasons and if “extraordinary and compelling reasons”

warrant a reduction. See 18 U.S.C. § 3582(c)(1)(A). A defendant can file a motion

to reduce if he has not received a response to a request for release from the warden

within 30 days or the bureau of prisons has conclusively denied relief within that

time period. Without regard to the merits of Mr. Serna’s individual request,

numerous courts have determined that release may be warranted during the COVID-

19 pandemic if the individual demonstrates that he is particularly at risk of

developing a serious illness.

        In his letter to the warden, Mr. Serna indicates that he was exposed to the

bacteria that causes tuberculosis (TB) when he was a child. He was given medication

to keep him from becoming ill during his childhood. While latent TB may remain in

the body and cause no symptoms, it may turn into active TB. If the latent TB

becomes active, Mr. Serna could develop symptoms that include coughing, chest

pain or pain with breathing or coughing, unintentional weight loss, fatigue, fever,


                                            2
     Case 2:15-cr-00652 Document 73 Filed on 07/13/20 in TXSD Page 3 of 5




night sweats, chills, loss of appetite. These symptoms combined with the symptoms

of COVID-19, should he contract the virus, could put Mr. Serna’s health in serious

jeopardy.

      Mr. Serna is currently incarcerated at the Beaumont Low FCI. This facility

has seen a serious outbreak of COVID-19 cases. According to the Bureau of Prisons,

the facility currently has 331 inmates who have tested positive for the virus and one

staff member who has tested positive.

      Mr. Serna has taken steps on his own to seek relief from the Bureau of Prisons.

He reports that he was denied compassionate release from the warden and advised

that he may attempt to utilize the administrative remedy program. Mr. Serna intends

to file a motion with the district court for compassionate release.

                                              III.

      This Court has the authority to appoint counsel to assist a defendant in matters

ancillary to the criminal proceeding. See 18 U.S.C. § 3006A. Counsel can provide

essential assistance in obtaining the necessary medical and sentencing records, in

consulting with the United States Attorney’s office and in preparing an argument for

release.

      It is therefore requested that the Court appoint the Federal Public Defender to

represent Mr. Serna in connection with his motion for compassionate release, and

that this office be given access to Mr. Serna’s PSR, other sentencing materials,


                                          3
     Case 2:15-cr-00652 Document 73 Filed on 07/13/20 in TXSD Page 4 of 5




medical records and other prison records so that counsel can assist Mr. Serna in

pursuing his motion.

                                               Respectfully submitted,

                                               /s Marjorie A. Meyers
                                               MARJORIE A. MEYERS
                                               Federal Public Defender
                                               Southern District of Texas No. 3233
                                               Texas State Bar No. 14003750
                                               440 Louisiana, Suite 1350
                                               Houston, Texas 77002-1056
                                               Phone: 713.718.4600
                                               Fax: 713.718.4610


                                               By: /s/ Lila Michelle Garza
                                               LILA MICHELLE GARZA
                                               Asst. Federal Public Defender
                                               Texas Bar No. 24047285
                                               Southern District No. 1277008
                                               606 N. Carancahua St., Ste. 401
                                               Corpus Christi, TX 78401
                                               Phone: (361) 888-3532
                                               Fax: (361) 888-3534



                       CERTIFICATE OF CONFERENCE

      I, Lila Garza, certify that Assistant United States Attorney Michael Hess has

advised that the government does not oppose appointment of counsel for Mr. Serna

but this is not to be construed as an agreement that Mr. Serna is entitled to relief.

                                                      /s Lila Gaza
                                                      LILA GARZA

                                           4
      Case 2:15-cr-00652 Document 73 Filed on 07/13/20 in TXSD Page 5 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                      CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                §
                                        §
v.                                      §                       No. 2:15-cr-652
                                        §
JUSTIN RYAN SERNA                       §


                                   ORDER

       Pursuant to 18 U.S.C. § 3582(c)(1), the Federal Public Defender is hereby

appointed to represent Defendant JUSTIN SERNA in connection with his request to

appeal the denial of his request to the warden of Beaumont Low FCI for

compassionate release and his intention to file a motion to the district court for

compassionate release, The Federal Public Defender shall be given access to

Defendant’s Presentence Report, any other sentencing materials pertaining to

Defendant, and any prison reports concerning the defendant’s health and conduct in

prison.

     SIGNED at ___________________, Texas on ____________, 2020.



                                     _______________________________
                                     UNITED STATES DISTRICT JUDGE
